Exhibit 10.1

KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

THIS KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT (this “Agreement”) is made
and entered into as of the 9th day of August, 2019, by and between Badger Meter,
Inc., a Wisconsin corporation (hereinafter referred to as the “Company”), and
_____________________ (hereinafter referred to as the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company in a key executive capacity, and the Executive’s services are valuable
to the conduct of the business of the Company;

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that
circumstances may arise in which a change in control of the Company occurs,
through acquisition or otherwise, thereby causing uncertainty about the
Executive’s future employment with the Company and/or any such subsidiary
without regard to the Executive’s competence or past contributions, which
uncertainty may result in the loss of valuable services of the Executive to the
detriment of the Company and its shareholders, and the Company and the Executive
wish to provide reasonable security to the Executive against changes in the
Executive’s relationship with the Company in the event of any such change in
control;

WHEREAS, the Company and the Executive desire that any proposal for a change in
control or acquisition of the Company will be considered by the Executive
objectively and with reference only to the best interests of the Company and its
shareholders;

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such change in control or acquisition; and

WHEREAS, if the Executive and the Company have previously entered into a similar
agreement, this Agreement supersedes all prior agreements between the Executive
and the Company with respect to its subject matter and constitutes a complete
and exclusive statement of the terms of the agreement between the Executive and
the Company with respect to its subject matter.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

1.Definitions.  The following terms are used in this Agreement as defined in
Exhibit A:

Act

Covered Termination
Accrued BenefitsEffective Date
Affiliate and AssociateEmployer
Annual Cash CompensationGood Reason
CauseNormal Retirement
Change in ControlNotice of Termination
CodePerson
Competitive ActivityTermination Date

2.Termination or Cancellation Prior to the Effective Date.  The Employer shall
retain the right to terminate the employment of the Executive at any time prior
to the Effective Date.  If the Executive’s employment is terminated prior to the
Effective Date, then this Agreement shall be terminated and cancelled and of no
further force or effect and any and all rights and obligations of the parties
hereunder shall cease.  In addition, this Agreement shall terminate upon the
Executive ceasing to be an officer of the Employer prior to a Change in Control
unless the Executive can reasonably demonstrate that such change in status
occurred under circumstances described in clause (iii)(B)(1) or (iii)(B)(2) of
the definition of “Effective Date” in Exhibit A.

3.Employment Period.  If the Executive is employed by the Employer on the
Effective Date, then the Company will, or will cause the Employer to, continue
thereafter to employ the Executive during the Employment Period (as hereinafter
defined), and the Executive will remain in the employ of the Employer, in
accordance with and subject to the terms and provisions of this Agreement.  For
purposes of this Agreement, the term “Employment Period” means a period (i)
commencing on the Effective Date, and (ii) ending at 11:59 p.m. Milwaukee Time
on the third anniversary of such date.

4.Duties.  During the Employment Period, the Executive shall devote the
Executive’s best efforts and all of the Executive’s business time, attention and
skill to the business and affairs of the Employer, as such business and affairs
now exist and as they may hereafter be conducted.

5.Compensation.  During the Employment Period, the Executive shall be
compensated as follows:

(a)The Executive shall receive, at reasonable intervals (but not less often than
monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Effective Date, an annual base salary in cash
equivalent of not less than twelve times the Executive’s highest monthly base
salary for the twelve-month period immediately preceding the month in which the
Effective Date occurs or, if higher, annual base salary at the rate in effect
immediately prior to the Effective Date (which base salary shall, unless
otherwise agreed in writing by the Executive, include the current receipt by the
Executive of any amounts which, prior to the Effective Date, the Executive had
elected to defer, whether such compensation is deferred under Section 401(k) of
the Code or otherwise), subject to upward adjustment as provided in Section 6
(such salary amount as adjusted upward from time to time is hereafter referred
to as the “Annual Base Salary”).

 

--------------------------------------------------------------------------------

 

(b)The Executive shall receive fringe benefits at least equal in value to those
provided for the Executive at any time during the 180‑day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to any executives of the
Company and its Affiliates of comparable status and position to the
Executive.  The Executive shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Executive
that were in effect at any time during the 180‑day period immediately preceding
the Effective Date or, if more favorable to the Executive, those provided
generally at any time after the Effective Date to any executives of the Company
and its Affiliates of comparable status and position to the Executive, for any
and all monies advanced in connection with the Executive’s employment for
reasonable and necessary expenses incurred by the Executive on behalf of the
Company and its Affiliates, including travel expenses.

(c)The Executive and/or the Executive’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Executive’s salary grade or on any other requirement that
excludes executives of the Company and its Affiliates of comparable status and
position to the Executive unless such exclusion was in effect for such plan or
an equivalent plan on the date 180 days prior to the Effective Date), in any and
all welfare benefit plans, practices, policies and programs providing benefits
for the Company’s salaried employees in general or, if more favorable to the
Executive, to any executives of the Company and its Affiliates of comparable
status and position to the Executive, including but not limited to group life
insurance, hospitalization, medical and dental plans; provided, that, in no
event shall the aggregate level of benefits under such plans, practices,
policies and programs in which the Executive is included be less than the
greater of:  (i) the aggregate level of benefits under plans, practices,
policies and programs of the type referred to in this Section 5(c) in which the
Executive was participating at any time during the 180‑day period immediately
preceding the Effective Date and (ii) the aggregate level of benefits under
plans, practices, policies and programs of the type referred to in this
Section 5(c) provided at any time after the Effective Date to any executive of
the Company and its Affiliates of comparable status and position to the
Executive.

(d)The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the number of paid holidays to which the Executive
was entitled annually at any time during the 180‑day period immediately
preceding the Effective Date or such greater amount of paid vacation and number
of paid holidays as may be made available annually to any other executive of the
Company and its Affiliates of comparable status and position to the Executive at
any time after the Effective Date.

(e)The Executive shall be included in all plans providing additional benefits to
any executives of the Company and its Affiliates of comparable status and
position to the Executive, including but not limited to deferred compensation,
split‑dollar life insurance, retirement, supplemental retirement, stock option,
stock appreciation, stock bonus and similar or comparable plans; provided, that,
in no event shall the aggregate level of benefits under such plans be less than
the greater of:  (i) the aggregate level of benefits under plans of the type
referred to in this Section 5(e) in which the Executive was participating at any
time during the 180‑day period immediately preceding the Effective Date and (ii)
the aggregate level of benefits under plans of the type referred to in this
Section 5(e) provided at any time after the Effective Date to any executive of
the Company and its Affiliates of comparable status and position to the
Executive.  The Company’s obligation to include the Executive in bonus or
incentive compensation plans shall be determined by Section 5(f).

 

--------------------------------------------------------------------------------

 

(f)To assure that the Executive will have an opportunity to earn incentive
compensation after the Effective Date, the Executive shall be included in a
bonus plan of the Company that shall satisfy the standards described below (the
“Bonus Plan”).  Bonuses under the Bonus Plan shall be payable with respect to
achieving such financial or other goals reasonably related to the business of
the Company, including the Employer, as the Company shall establish (the
“Goals”), all of which Goals shall be attainable, prior to the end of the
Employment Period, with approximately the same degree of probability as the
goals under the Employer’s annual incentive plan currently in effect, or the
successor to such plan, in the form most favorable to the Executive that was in
effect at any time during the 180‑day period prior to the Effective Date (the
“Existing Plan”) and in view of the Company’s existing and projected financial
and business circumstances applicable at the time.  The amount of the bonus (the
“Bonus Amount”) that the Executive is eligible to earn under the Bonus Plan
shall be no less than the amount of the Executive’s highest maximum potential
award under the Existing Plan at any time during the 180‑day period prior to the
Effective Date or, if higher, any maximum potential award under the Bonus Plan
or any other bonus or incentive compensation plan in effect after the Effective
Date for the Executive or for any executive of the Company and its Affiliates of
comparable status and position to the Executive (such bonus amount herein
referred to as the “Targeted Bonus”), and if the Goals are not achieved (and,
therefore, the entire Targeted Bonus is not payable), then the Bonus Plan shall
provide for a payment of a Bonus Amount not less than a portion of the Targeted
Bonus reasonably related to that portion of the Goals that were
achieved.  Payment of the Bonus Amount (i) shall be in cash, unless otherwise
agreed by the Executive, and (ii) shall not be affected by any circumstance
occurring subsequent to the end of the Employment Period, including termination
of the Executive’s employment.  

6.Annual Compensation Adjustments.  During the Employment Period, the Board of
Directors of the Company (or an appropriate committee thereof) will consider and
appraise, at least annually, the contributions of the Executive to the Employer,
and in accordance with the Company’s practice prior to the Effective Date, due
consideration shall be given, at least annually, to the upward adjustment of the
Executive’s Annual Base Salary (i) commensurate with increases generally given
to other executives of the Company and its Affiliates of comparable status and
position to the Executive, and (ii) as the scope of the Company’s operations or
the Executive’s duties expand.

7.Termination During Employment Period.  

(a)Right to Terminate.  During the Employment Period, (i) the Company shall be
entitled to terminate the Executive’s employment (A) for Cause, (B) by reason of
the Executive’s disability pursuant to Section 11, or (C) for any other reason,
and (ii) the Executive shall be entitled to terminate the Executive’s employment
for any reason.  Any such termination shall be subject to the procedures set
forth in Section 12 and shall be subject to any consequences of such termination
set forth in this Agreement.  Any termination of the Executive’s employment
during the Employment Period by the Employer shall be deemed a termination by
the Company for purposes of this Agreement.

(b)Termination for Cause or Without Good Reason.  If there is a Covered
Termination for Cause under the circumstances described in clause (i)(B) of the
definition of Cause, or due to the Executive’s voluntarily terminating the
Executive’s employment other than for Good Reason, then the Executive shall be
entitled to receive only Accrued Benefits.  If there is a Covered Termination
for Cause under the circumstances described in any of clauses (i)(A), (i)(C),
(i)(D) or (i)(E) of the definition of Cause, then the Executive shall not be
entitled to receive Accrued Benefits or any other payment or benefit under this
Agreement, and shall only be entitled to receive payments or benefits to which
the Executive is entitled under applicable law.

 

--------------------------------------------------------------------------------

 

(c)Termination Giving Rise to a Termination Payment.  If there is a Covered
Termination by the Executive for Good Reason, or by the Company other than by
reason of (i) death, (ii) disability pursuant to Section 11, or (iii) Cause,
then the Executive shall be entitled to receive, and the Company shall pay,
Accrued Benefits and, in lieu of further base salary for periods following the
Termination Date, as liquidated damages and additional severance pay and in
consideration of the covenant of the Executive set forth in Section 13(a), the
Termination Payment pursuant to Section 8(a).

8.Payments Upon Termination.

(a)Termination Payment.

(i)Subject to the limits set forth in Section 8(a)(ii), for purposes of this
Agreement, the “Termination Payment” shall be an amount equal to the Annual Cash
Compensation multiplied by the number of years or fractional portion thereof
remaining in the Employment Period determined as of the Termination Date, except
that the Termination Payment shall not be less than the amount of Annual Cash
Compensation.  The Termination Payment shall be paid to the Executive in cash
not later than ten business days after the Termination Date.  The Executive
shall not be required to mitigate the amount of the Termination Payment by
securing other employment or otherwise, nor will such Termination Payment be
reduced by reason of the Executive securing other employment or for any other
reason.  

(ii)Notwithstanding any other provision of this Agreement, if any portion of the
Termination Payment or any other payment under this Agreement, or under any
other agreement with or plan of the Company or the Employer (in the aggregate
“Total Payments”), would constitute an “excess parachute payment,” then the
Total Payments to be made to the Executive shall be reduced such that the value
of the aggregate Total Payments that the Executive is entitled to receive shall
be One Dollar ($1) less than the maximum amount which the Executive may receive
without becoming subject to the tax imposed by Section 4999 of the Code (or any
successor provision) or which the Company may pay without loss of deduction
under Section 280G(a) of the Code (or any successor provision).  For purposes of
this Agreement, the terms “excess parachute payment” and “parachute payments”
shall have the meanings assigned to them in Section 280G of the Code (or any
successor provision), and such “parachute payments” shall be valued as provided
therein.  Present value for purposes of this Agreement shall be calculated in
accordance with Section 1274(b)(2) of the Code (or any successor
provision).  Within sixty days following delivery of the Notice of Termination
or notice by the Company to the Executive of its belief that there is a payment
or benefit due the Executive which will result in an excess parachute payment as
defined in Section 280G of the Code (or any successor provision), the Executive
and the Company, at the Company’s expense, shall obtain the opinion (which need
not be unqualified) of nationally recognized tax counsel selected by the
Company’s independent auditors and acceptable to the Executive in the
Executive’s sole discretion, which sets forth (A) the amount of the Base Period
Income, (B) the amount and present value of Total Payments and (C) the amount
and present value of any excess parachute payments without regard to the
limitations of this Section 8(a)(ii).  As used in this Section 8(a)(ii), the
term “Base Period Income” means an amount equal to the Executive’s “annualized
includable compensation for the base period” as defined in Section 280G(d)(1) of
the Code (or any successor provision).  For purposes of such opinion, the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of
Sections 280G(d)(3) and

 

--------------------------------------------------------------------------------

 

(4) of the Code (or any successor provisions), which determination shall be
evidenced in a certificate of such auditors addressed to the Company and the
Executive.  Such opinion shall be dated as of the Termination Date and addressed
to the Company and the Executive and shall be binding upon the Company and the
Executive.  If such opinion determines that there would be an excess parachute
payment, then the Termination Payment hereunder or any other payment determined
by such counsel to be includable in Total Payments shall be reduced or
eliminated as specified by the Executive in writing delivered to the Company
within thirty days of the Executive’s receipt of such opinion or, if the
Executive fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such counsel so requests in
connection with the opinion required by this Section, the Executive and the
Company shall obtain, at the Company’s expense, and the counsel may rely on in
providing the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Executive. Notwithstanding the foregoing, the provisions of this Section
8(a)(ii), including the calculations, notices and opinions provided for herein,
shall be based upon the conclusive presumption that the following are
reasonable: (1) the compensation and benefits provided for in Section 5 and (2)
any other compensation, including but not limited to the Accrued Benefits,
earned prior to the Termination Date by the Executive pursuant to the Company’s
compensation programs if such payments would have been made in the future in any
event, even though the timing of such payment is triggered by the Change in
Control or the Termination Date.  If the provisions of Sections 280G and 4999 of
the Code (or any successor provisions) are repealed without succession, then
this Section 8(a)(ii) shall be of no further force or effect.

(b)Additional Benefits.  If there is a Covered Termination and the Executive is
entitled to Accrued Benefits and the Termination Payment, then the Executive
shall be entitled to the following additional benefits:

(i)The Executive will be entitled to pension benefits in addition to the most
favorable benefits provided for the Executive under any version of the Badger
Meter Pension Plan and the Badger Meter, Inc. Executive Supplemental Plan (or
any successors to such plans) in effect at any time during the 180‑day period
prior to the Effective Date (the “Retirement Plans”).  The amount of additional
pension benefits will be equal to the difference between the amount the
Executive (or in the event of the Executive’s death, the Executive’s surviving
spouse or other beneficiary) would be actually entitled to receive upon
“retirement” under the terms and conditions of the Retirement Plans and the
amount the Executive (or such surviving spouse or beneficiary) would have been
entitled to receive under such terms and conditions if the Executive’s benefits
under the Retirement Plans had been fully vested on the Termination Date and the
Executive had continued to work for the remainder of the Employment Period at a
salary rate equal to the Executive’s Annual Base Salary; provided, however, that
in no event will the assumed period of continued employment extend beyond the
date on which the Executive elects to begin receiving the additional pension
benefits.  The Executive shall receive the Executive’s additional pension
benefits in cash not later than ten (10) business days after the Termination
Date.  The amount of such payment shall be calculated in the same manner as a
lump sum payment of accrued benefits is calculated under the Badger Meter
Pension Plan.

(ii)Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment and is covered by benefits which in the
aggregate

 

--------------------------------------------------------------------------------

 

are at least equal in value to the following benefits, the Executive shall
continue to be covered, at the expense of the Company, by the most favorable
life insurance, hospitalization, medical and dental coverage and other welfare
benefits provided to the Executive and the Executive’s family during the 180‑day
period immediately preceding the Effective Date or at any time thereafter or, if
more favorable to the Executive, coverage as was required hereunder with respect
to the Executive immediately prior to the date Notice of Termination is given;
provided, however, that if the Executive is otherwise entitled to receive
hospitalization and/or medical coverage under a plan or plans for early retirees
sponsored by the Company or a subsidiary thereof, then the Executive shall not
be eligible for such hospitalization or medical coverage under this Section
8(b)(ii).  If the Executive is eligible for Medicare, the Executive shall be
obligated to apply for coverage thereunder at the earliest opportunity and the
Company will reimburse the Executive for the Part B premium cost.
Notwithstanding anything to the contrary in the foregoing, if health care
coverage is provided pursuant to the first sentence of this Section 8(b)(ii)
following the end of the COBRA continuation period under a health plan that is
subject to Code Section 105(h), then benefits payable under such health plan
shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and, if necessary, the Company shall amend such health
plan to comply therewith.

(iii)Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment, the Executive shall be entitled to
receive, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
most senior status with the Company during the 180‑day period prior to the
Effective Date (or, if higher, at any time after the Effective Date), provided
by a nationally recognized executive placement firm selected by the Company with
the consent of the Executive, which consent will not be unreasonably withheld;
provided that the cost to the Company of such services shall not exceed 15% of
the Executive’s Annual Base Salary.  

(iv)The Company shall bear up to $5,000 in the aggregate of fees and expenses of
consultants and/or legal or accounting advisors engaged by the Executive to
advise the Executive as to matters relating to the computation of benefits due
and payable under this Section 8.

9.Death.  (a)  In the event of a Covered Termination due to the Executive’s
death, the Executive’s estate, heirs and beneficiaries shall receive a payment
of all the Executive’s Accrued Benefits through the Termination Date in cash
payable not later than ten (10) business days after the Termination Date.

(b)If the Executive dies after a Notice of Termination is given (i) by the
Company or (ii) by the Executive for Good Reason, then the Executive’s estate,
heirs and beneficiaries shall be entitled to the benefits described in Section
9(a) and, subject to the provisions of this Agreement, to such Termination
Payment to which the Executive would have been entitled had the Executive
lived.  In such event, the Termination Date shall be thirty days following the
giving of the Notice of Termination, subject to extension pursuant to the
definition of “Termination Date” in Exhibit A.

10.Retirement.  If, during the Employment Period, the Executive and the Employer
shall execute an agreement providing for the early retirement of the Executive
from the Employer, or the Executive shall otherwise give notice that the
Executive is voluntarily choosing to retire early from the Employer, then the
Executive shall receive Accrued Benefits through the Termination Date; provided,
that if the Executive’s employment is terminated by the Executive for

 

--------------------------------------------------------------------------------

 

Good Reason or by the Company other than by reason of death, disability or Cause
and the Executive also, in connection with such termination, elects voluntary
early retirement, then the Executive shall also be entitled to receive a
Termination Payment pursuant to Section 8(a).

11.Termination for Disability.  If, during the Employment Period, as a result of
the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job‑related), the Executive
shall have been absent from the Executive’s duties hereunder on a full‑time
basis for a period of 182 days and, within thirty days after the Company
notifies the Executive in writing that it intends to terminate the Executive’s
employment (which notice shall not constitute the Notice of Termination
contemplated below), the Executive shall not have returned to the performance of
the Executive’s duties hereunder on a full‑time basis, then the Company may
terminate the Executive’s employment for purposes of this Agreement pursuant to
a Notice of Termination. If the Executive’s employment is terminated on account
of the Executive’s disability in accordance with this Section, then the
Executive shall receive Accrued Benefits in accordance with Section 8(a) and
shall remain eligible for all benefits provided by any disability programs of
the Employer in effect with respect to the Executive at the time the Company
sends notice to the Executive of its intent to terminate pursuant to this
Section.

12.Termination Notice and Procedure.  (a)  Any termination of the Executive’s
employment during the Employment Period by the Company or the Executive (other
than a termination of the Executive’s employment referenced in the second
sentence of the definition of “Effective Date” in Exhibit A) shall be
communicated by written Notice of Termination to the Executive, if such Notice
is given by the Company, and to the Company, if such Notice is given by the
Executive, all in accordance with the following procedures and those set forth
in Section 22:

(i)If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.

(ii)Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office, a
copy of which shall accompany the Notice.

(iii)If the Notice is given by the Executive for Good Reason, then the Executive
may cease performing the Executive’s duties hereunder on or after the date 15
days after the delivery of Notice of Termination (unless the Notice of
Termination is based upon clause (vii) of the definition of “Good Reason” in
Exhibit A, in which case the Executive may cease performing his duties at the
time the Executive’s employment is terminated) and shall in any event cease
employment on the Termination Date, if any, arising from the delivery of such
Notice.  If the Notice is given by the Company, then the Executive may cease
performing the Executive’s duties hereunder on the date of receipt of the Notice
of Termination, subject to the Executive’s rights hereunder.

(iv)The recipient of any Notice of Termination shall deliver in accordance with
Section 22 written notice of any dispute relating to such Notice of Termination
to the party giving such Notice within fifteen days after receipt thereof. After
the expiration of such fifteen days, in the absence of such notice of dispute,
the contents of the Notice of Termination shall become final and not subject to
dispute.

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (A) if the Executive terminates the Executive’s
employment after a Change in Control without complying with this Section 12,
then the Executive will be deemed to have voluntarily terminated the Executive’s
employment other than for Good Reason and deemed to have delivered a written
Notice of Termination to that effect to the Company as of the date of such
termination and (B) if the Company terminates the Executive’s employment after a
Change in Control without complying with this Section 12, then the Company will
be deemed to have terminated the Executive’s employment other than by reason of
death, disability or Cause and the Company will be deemed to have delivered a
written Notice of Termination to that effect to the Executive as of the date of
such termination.

(b)If a Change in Control occurs and the Executive’s employment with the
Employer terminates (whether by the Company, the Executive or otherwise) within
180 days prior to the Change in Control, then the Executive may assert that such
termination is a Covered Termination by sending a written Notice of Termination
to the Company at any time prior to the first anniversary of the Change in
Control in accordance with the procedures set forth in this Section 12(b) and
those set forth in Section 22.  If the Executive asserts that the Executive
terminated the Executive’s employment for Good Reason or that the Company
terminated the Executive’s employment other than for disability or Cause, then
the Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such assertions.  The Company
shall, in accordance with Section 22, give written notice of any dispute
relating to such Notice of Termination to the Executive within fifteen days
after receipt thereof.  After the expiration of such fifteen days, in the
absence of such notice of dispute, the contents of the Notice of Termination
shall become final and not subject to dispute.

13.Further Obligations of the Executive.

(a)Competition.  The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to (and receives) Accrued Benefits
and the Termination Payment, the Executive shall not, for a period of six months
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, engage in any Competitive Activity.

(b)Confidentiality.  During and following the Executive’s employment by the
Employer, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Employer), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company or the Employer.  Confidential information shall not include any
information known generally to the public or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that of the Company.  All records, files, documents and
materials, or copies thereof, relating to the business of the Company which the
Executive shall prepare, or use, or come into contact with, shall be and remain
the sole property of the Company and shall be promptly returned to the Company
upon termination of employment with the Employer.

14.Expenses and Interest.  If, after the Effective Date, (i) a dispute arises
with respect to the enforcement of the Executive’s rights under this Agreement,
(ii) any legal or arbitration proceeding shall be brought to enforce or
interpret any provision contained herein or to recover damages for breach
hereof, or (iii) any tax audit or proceeding is commenced that is attributable
in part

 

--------------------------------------------------------------------------------

 

to the application of Section 4999 of the Code, in any case so long as the
Executive is not acting in bad faith, then the Company shall reimburse the
Executive for any reasonable attorneys’ fees and necessary costs and
disbursements incurred as a result of such dispute, legal or arbitration
proceeding or tax audit or proceeding (“Expenses”), and prejudgment interest on
any money judgment or arbitration award obtained by the Executive calculated at
the rate of interest announced by Firstar Bank, Milwaukee, Wisconsin, from time
to time as its prime or base lending rate from the date that payments to the
Executive should have been made under this Agreement.  Within ten days after the
Executive’s written request therefor, the Company shall pay to the Executive, or
such other person or entity as the Executive may designate in writing to the
Company, the Executive’s reasonable Expenses in advance of the final disposition
or conclusion of any such dispute, legal or arbitration proceeding.

15.Payment Obligations Absolute.  The Company’s obligation during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or anyone else.  Except as provided in Section 14, all
amounts payable by the Company hereunder shall be paid without notice or
demand.  Each and every payment made hereunder by the Company shall be final,
and the Company will not seek to recover all or any part of such payment from
the Executive, or from whomsoever may be entitled thereto, for any reason
whatsoever.

16.Successors.  (a)  If the Company sells, assigns or transfers all or
substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Executive, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company.  Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing, the date upon which such Sale of
Business becomes effective shall be deemed the Termination Date.  In case of
such assignment by the Company and of assumption and agreement by such Person,
as used in this Agreement, “Company” shall thereafter mean such Person which
executes and delivers the agreement provided for in this Section 16 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of, and be
enforceable by, such Person.  The Executive shall, in the Executive’s
discretion, be entitled to proceed against any or all of such Persons, any
Person which theretofore was such a successor to the Company (as defined in the
first paragraph of this Agreement) and the Company (as so defined) in any action
to enforce any rights of the Executive hereunder.  Except as provided in this
Subsection, this Agreement shall not be assignable by the Company.  This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.

(b)This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries.  In the event of the
Executive’s death after a Covered Termination, all amounts payable to the
Executive under Sections 7, 8, 9, 10, 11 and 14 if the Executive had lived shall
be paid to the Executive’s heirs and representatives; provided, however, that
the foregoing shall not be

 

--------------------------------------------------------------------------------

 

construed to modify any terms of any benefit plan of the Employer, as such terms
are in effect on the Effective Date, that expressly govern benefits under such
plan in the event of the Executive’s death.

17.Severability.  The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, then the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

18.Amendment.  This Agreement may not be amended or modified at any time except
by written instrument executed by the Company and the Executive.

19.Withholding.  The Employer shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law.  The Employer shall be entitled to rely on an opinion of
nationally recognized tax counsel if any question as to the amount or
requirement of any such withholding shall arise.

20.Certain Rules of Construction.  No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise.  No draft of this
Agreement shall be taken into account in construing this Agreement.  Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.

21.Governing Law; Resolution of Disputes.  (a)  This Agreement and the rights
and obligations hereunder shall be governed by and construed in accordance with
the internal laws of the State of Wisconsin (excluding any choice of law rules
that may direct the application of the laws of another jurisdiction) except that
Section 21(b) shall be construed in accordance with the Federal Arbitration Act
if arbitration is chosen by the Executive as the method of dispute resolution.

(b)Any dispute arising out of this Agreement shall, at the Executive’s election,
be determined by arbitration under the rules of the American Arbitration
Association then in effect (but subject to any evidentiary standards set forth
in this Agreement), in which case both parties shall be bound by the arbitration
award, or by litigation.  Whether the dispute is to be settled by arbitration or
litigation, the venue for the arbitration or litigation shall be Milwaukee,
Wisconsin or, at the Executive’s election, if the Executive is no longer
residing or working in the Milwaukee, Wisconsin metropolitan area, in the
judicial district encompassing the city in which the Executive resides;
provided, that, if the Executive is not then residing in the United States, the
election of the Executive with respect to such venue shall be either Milwaukee,
Wisconsin or in the judicial district encompassing that city in the United
States among the thirty cities having the largest population (as determined by
the most recent United States Census data available at the Termination Date)
that is closest to the Executive’s residence.  The parties consent to personal
jurisdiction in each trial court in the selected venue having subject matter
jurisdiction notwithstanding their residence or situs, and each party
irrevocably consents to service of process in the manner provided hereunder for
the giving of notices.

22.Notice.  Notices given pursuant to this Agreement shall be in writing and
shall be deemed given when actually received by the Executive or actually
received by the Company’s

 

--------------------------------------------------------------------------------

 

Secretary or any officer of the Company other than the Executive.  For purposes
of the notice of dispute provided for under Sections 12(a)(iv) and 12(b), notice
is deemed given on the earlier of the date when actually delivered to the
recipient or when mailed.  If mailed, such notices shall be mailed by United
States registered or certified mail, return receipt requested, addressee only,
postage prepaid, if to the Company, to Badger Meter, Inc., Attention:  Secretary
(or, if the Executive is then Secretary, to the Chief Executive Officer), 4545
West Brown Deer Road, Milwaukee, Wisconsin 53223, or if to the Executive, at the
address set forth below the Executive’s signature to this Agreement, or to such
other address as the party to be notified shall have theretofore given to the
other party in writing.

23.Additional Payment.  (a)  If, notwithstanding the provisions of Section
8(a)(ii), but subject to subsection (b), it is ultimately determined by a court
or pursuant to a final determination by the Internal Revenue Service that any
portion of Total Payments is subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any successor provision), then the Company shall
pay to the Executive an additional amount (the “Gross‑Up Payment”) such that the
net amount retained by the Executive after deduction of any Excise Tax and any
interest charges or penalties in respect of the imposition of such Excise Tax
(but not any federal, state or local income tax) on the Total Payments, and any
federal, state and local income tax and Excise Tax upon the payment provided for
by this Section 23 shall be equal to the Total Payments. For purposes of
determining the amount of the Gross‑Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross‑Up Payment is to be made and state and
local income taxes at the highest marginal rates of taxation in the state and
locality of the Executive’s domicile for income tax purposes on the date the
Gross‑Up Payment is made, net of the maximum reduction in federal income taxes
that could be obtained from deduction of such state and local taxes.

(b)If legislation is enacted that would require the Company’s shareholders to
approve this Agreement, prior to a Change in Control, due solely to the
provision contained in subsection (a) of this Section 23, then

(i)from and after such time as shareholder approval would be required, until
shareholder approval is obtained as required by such legislation, subsection (a)
shall be of no force and effect;

(ii)if the Company seeks shareholder approval of any other agreement providing
similar benefits to any other executive of the Company, then the Company shall
seek shareholder approval of this Agreement at the same shareholders’ meeting or
meetings at which the shareholders consider any such other agreement; and

(iii)the Company and the Executive shall use their best efforts to consider and
agree in writing upon an amendment to this Section 23 such that, as amended,
this Subsection would provide the Executive with the benefits intended to be
afforded to the Executive by subsection (a) without requiring shareholder
approval.

24.No Waiver.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

 

--------------------------------------------------------------------------------

 

25.Headings.  The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

26.  

Code Section 409A.  (a)  This Agreement is intended to comply with Code Section
409A, to the extent applicable, and shall be construed and interpreted
consistent with that intent.

(b)

If and to the extent that any payment or benefit under this Agreement is
determined to constitute “non-qualified deferred compensation” subject to Code
Section 409A and is payable to the Executive by reason of the Executive’s
termination of employment, then (a) such payment or benefit shall be made or
provided to the Executive only upon a “separation from service” as defined for
purposes of Code Section 409A under applicable regulations (a “Separation from
Service”) and (b) if the Executive is a “specified employee” (within the meaning
of Code Section 409A and as determined by the Company), such payment or benefit
shall not be made or provided before the date that is six (6) months after the
date of the Executive’s Separation from Service (or the Executive’s earlier
death) to the extent required for compliance with Code Section 409A.  In
addition, if the Executive is a Specified Employee and receives continuing life
insurance coverage under a group term life insurance policy following
termination of employment, then, during the first six (6) months following the
Separation from Service, to the extent such life insurance coverage provides a
benefit in excess of $50,000 and the Company cannot pay for such coverage in
compliance with Code Section 409A, the Executive shall pay the Company for such
coverage and, after the end of such six (6)-month period, the Company shall make
a cash payment to the Executive equal to the aggregate premiums paid by the
Executive for such coverage.  

(c)To the extent any indemnification payment, expense reimbursement, or the
provision of any in-kind benefit under this Agreement is determined to be
subject to (and not exempt from) Code Section 409A, the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which the Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit, in each case to the
extent required for compliance with Code Section 409A.

*******

[Signatures are on the next page.]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

BADGER METER, INC.

 

By:____________________________________

Name: Robert A. Wrocklage

Title: V.P. – Chief Financial Officer

 

Attest:__________________________________

Name: William R. Bergum

Title: V.P. – General Counsel & Secretary

 

EXECUTIVE

 

_______________________________________


Name: Kenneth C. Bockhorst

Address:_____________________________

              _____________________________

 

 

--------------------------------------------------------------------------------

 

Exhibit A

CERTAIN DEFINED TERMS

For purposes of this Agreement,

(a)Act.   The term “Act” means the Securities Exchange Act of 1934, as amended.

(b)Accrued Benefits.  The term “Accrued Benefits” shall include the following
amounts, payable as described herein:  (i) all base salary for the time period
ending with the Termination Date; (ii) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Company and its
Affiliates for the time period ending with the Termination Date; (iii) any and
all other cash earned through the Termination Date and deferred at the election
of the Executive or pursuant to any deferred compensation plan then in effect;
(iv) notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, a lump sum amount, in cash, equal to the sum of
(A) any bonus or incentive compensation that has been allocated or awarded to
the Executive for a fiscal year or other measuring period under the plan that
ends prior to the Termination Date but has not yet been paid (pursuant to
Section 5(f) or otherwise) and (B) a pro rata portion to the Termination Date of
the aggregate value of all contingent bonus or incentive compensation awards to
the Executive for all uncompleted periods under the plan calculated as to each
such award as if the Goals with respect to such bonus or incentive compensation
award had been attained; and (v) all other payments and benefits to which the
Executive (or in the event of the Executive’s death, the Executive’s surviving
spouse or other beneficiary) may be entitled as compensatory fringe benefits or
under the terms of any benefit plan of the Employer, including severance
payments under the Employer’s severance policies and practices in the form most
favorable to the Executive that were in effect at any time during the 180‑day
period prior to the Effective Date.  Payment of Accrued Benefits shall be made
in accordance with the Employer’s prevailing practice with respect to clauses
(i) and (ii) or, with respect to clauses (iii), (iv) and (v), pursuant to the
terms of the benefit plan or practice establishing such benefits, but in any
event not later than ten business days after the Termination Date.

(c)Affiliate and Associate.  The terms “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule 12b‑2 of the General
Rules and Regulations of the Act.

(d)Annual Cash Compensation.  The term “Annual Cash Compensation” shall mean the
sum of (A) the Executive’s Annual Base Salary, plus (B) the highest of (1) the
highest annual bonus or incentive compensation award earned by the Executive
under any cash bonus or incentive compensation plan of the Company or any of its
Affiliates during the three complete fiscal years of the Company immediately
preceding the Termination Date or, if more favorable to the Executive, during
the three complete fiscal years of the Company immediately preceding the
Effective Date; (2) the Executive’s bonus or incentive compensation Targeted
Bonus for the fiscal year in which the Termination Date occurs; or (3) the
highest average annual bonus and/or incentive compensation earned during the
three complete fiscal years of the Company immediately preceding the Termination
Date (or, if more favorable to the Executive, during the three complete fiscal
years of the Company immediately preceding the Effective Date) under any cash
bonus or incentive compensation plan of the Company or any of its Affiliates by
the group of executives of the Company and its Affiliates participating under
such plan during such fiscal years at a status or position comparable to that at
which

A-1

(KCB) (BB 080819)

--------------------------------------------------------------------------------

 

the Executive participated or would have participated pursuant to the
Executive’s most senior position at any time during the 180 days preceding the
Effective Date or thereafter until the Termination Date.

(e)Cause.  The Company may terminate the Executive’s employment after the
Effective Date for “Cause” only if the conditions set forth in paragraphs (i)
and (ii) have been met and the Company otherwise complies with this Agreement:

(i)(A)  the Executive has committed any act of fraud, embezzlement or theft in
connection with the Executive’s duties as an Executive or in the course of
employment with the Company and/or its subsidiaries; (B) the Executive has
willfully and continually failed to perform substantially the Executive’s duties
with the Company or any of its Affiliates (other than any such failure resulting
from incapacity due to physical or mental illness or injury, regardless of
whether such illness or injury is job-related) for an appropriate period, which
shall not be less than 30 days, after the Chief Executive Officer of the Company
(or, if the Executive is then Chief Executive Officer, the Board) has delivered
a written demand for performance to the Executive that specifically identifies
the manner in which the Chief Executive Officer (or the Board, as the case may
be) believes the Executive has not substantially performed the Executive’s
duties; (C) the Executive has willfully engaged in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company; (D) the
Executive has willfully and wrongfully disclosed any trade secret or other
confidential information of the Company or any of its Affiliates; or (E) the
Executive has engaged in any Competitive Activity; and in any such case the act
or omission shall have been determined by the Board to have been materially
harmful to the Company and its subsidiaries taken as a whole.  

For purposes of this provision, (1) no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company and
(2) any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.  

(ii)(A)  The Company terminates the Executive’s employment by delivering a
Notice of Termination to the Executive, (B) prior to the time the Company has
terminated the Executive’s employment pursuant to a Notice of Termination, the
Board, by the affirmative vote of not less than three-quarters (3/4) of the
entire membership of the Board, has adopted a resolution finding that the
Executive was guilty of conduct set forth in this definition of Cause, and
specifying the particulars thereof in detail, at a meeting of the Board called
and held for the purpose of considering such termination (after reasonable
notice to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board) and (C) the Company delivers
a copy of such resolution to the Executive with the Notice of Termination at the
time the Executive’s employment is terminated.  

In the event of a dispute regarding whether the Executive’s employment has been
terminated for Cause, no claim by the Company that the Company has terminated
the Executive’s employment for Cause in accordance with this Agreement shall be
given effect unless the Company establishes by clear and convincing evidence
that the Company has complied with the requirements of this Agreement to
terminate the Executive’s employment for Cause.

A-2

 

--------------------------------------------------------------------------------

 

(f)Change in Control.  A “Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

(i)any Person (other than Excluded Persons, as defined below) is or becomes the
“Beneficial Owner” (as such term is defined in Rule 13d‑3 under the Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 31, 1999 pursuant to express
authorization by the Board that refers to this exception and not including
securities of the Company subject to proxies held by such Person, but including
securities of the Company subject to exercisable options held by such Person)
representing 25% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
voting securities.  “Excluded Persons” shall mean (A) the Company; (B) any
subsidiary of the Company; (C) any employee benefit plan of the Company or any
subsidiary of the Company (collectively, “Employee Benefit Plans”); (D) any
entity holding securities for or pursuant to the terms of any Employee Benefit
Plans;  (E) any trustee, administrator or fiduciary of any Employee Benefit
Plans in their capacities as such; (F) an underwriter temporarily holding
securities pursuant to an offering of such securities; (G) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock in the Company; and (H) any Person
who has reported or is required to report their ownership on Schedule 13G under
the Act (or any comparable or successor report) or on Schedule 13D under the Act
(or any comparable or successor report), which Schedule 13D does not disclose
pursuant to Item 4 thereto (or any comparable successor item or section) an
intent, or reserve the right, to engage in a control transaction, any contested
solicitation for the election of directors or any of the other actions specified
in Item 4 thereto (or any comparable successor item or section), who
inadvertently becomes the Beneficial Owner of 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding voting securities and, within ten business
days of being requested by the Company to advise it regarding the same,
certifies to the Company that such Person acquired 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding voting securities inadvertently and who
or which, together with all Affiliates and Associates, thereafter does not
acquire additional shares of common stock or voting securities of the Company
while the Beneficial Owner of 25% or more of either the then outstanding shares
of common stock of the Company or the combined voting power of the Company’s
then outstanding voting securities; provided, however, that if the Person
requested to so certify fails to do so within ten business days or breaches or
violates such certification, then such Person shall cease to be an Excluded
Person immediately after such ten business day period or such breach or
violation; or

(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on July 31, 1999,
constituted the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company, as such terms are used in Rule 14a‑11 of
Regulation 14A under the Act) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on July 31, 1999 or whose appointment, election or nomination for
election was previously so approved; or

A-3

 

--------------------------------------------------------------------------------

 

(iii)the shareholders of the Company approve a merger, consolidation or share
exchange of the Company with any other corporation or approve the issuance of
voting securities of the Company in connection with a merger, consolidation or
share exchange of the Company (or any direct or indirect subsidiary of the
Company) pursuant to applicable stock exchange requirements, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after July 31, 1999 pursuant to express authorization
by the Board that refers to this exception) representing 25% or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company’s then outstanding voting securities; or

(iv)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (in one transaction
or a series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets or voting securities of the
Company immediately following such transaction or series of transactions.

(g)Code.  The term “Code” means the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof.

(h)Competitive Activity.  The Executive shall engage in a “Competitive Activity”
if the Executive participates in the management of, is employed by or owns any
interest in any business enterprise at a location within the United States that
engages in substantial competition with the Company or its subsidiaries, where
such enterprise’s revenues from any competitive activities amount to 10% or more
of such enterprise’s consolidated net revenues and sales for its most recently
completed fiscal year; provided, however, that owning stock or other securities
of a competitor amounting to less than five percent of the outstanding capital
stock of such competitor shall not be a “Competitive Activity”.

(i)Covered Termination.  The term “Covered Termination” means any termination of
the Executive’s employment during the Employment Period where the Termination

A-4

 

--------------------------------------------------------------------------------

 

Date or the date Notice of Termination is delivered is any date on or prior to
the end of the Employment Period.

(j)Effective Date.  The term “Effective Date” shall mean the first date on which
a Change in Control occurs.  Anything in this Agreement to the contrary
notwithstanding, if (i) a Change in Control occurs, (ii) the Executive’s
employment with the Employer terminates (whether by the Company, the Executive
or otherwise) within 180 days prior to the Change in Control and (iii) it is
reasonably demonstrated by the Executive that (A) any such termination of
employment by the Employer (1) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (2) otherwise arose
in connection with or in anticipation of a Change in Control, or (B) any such
termination of employment by the Executive took place subsequent to the
occurrence of an event described in clause (ii), (iii), (iv) or (v) of the
definition of “Good Reason” which event (1) occurred at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the term “Effective Date” shall
mean the day immediately prior to the date of such termination of employment.

(k)Employer.  The term “Employer” means the Company and/or any subsidiary of the
Company that employed the Executive immediately prior to the Effective Date.

(l)Good Reason.  The Executive shall have a “Good Reason” for termination of
employment on or after the Effective Date if the Executive determines in good
faith that any of the following events has occurred:

(i)any breach of this Agreement by the Company, including specifically any
breach by the Company of its agreements contained in Section 5, Section 6,
Section 8(a) or Section 16(a), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith that the Company remedies
promptly after receipt of notice thereof given by the Executive;

(ii)any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180‑day period prior to the Effective Date or, to the extent more
favorable to the Executive, those in effect after the Effective Date;

(iii)a material adverse change, without the Executive’s prior written consent,
in the Executive’s working conditions or status with the Company or the Employer
from such working conditions or status in effect during the 180‑day period prior
to the Effective Date or, to the extent more favorable to the Executive, those
in effect after the Effective Date, including but not limited to (A) a material
change in the nature or scope of the Executive’s titles, authority, powers,
functions, duties, reporting requirements or responsibilities, or (B) a material
reduction in the level of support services, staff, secretarial and other
assistance, office space and accoutrements, but excluding for this purpose an
isolated, insubstantial and inadvertent event not occurring in bad faith that
the Company remedies promptly after receipt of notice thereof given by the
Executive;

A-5

 

--------------------------------------------------------------------------------

 

(iv)the relocation of the Executive’s principal place of employment to a
location more than 35 miles from the Executive’s principal place of employment
on the date 180 days prior to the Effective Date;

(v)the Employer requires the Executive to travel on Employer business to a
materially greater extent than was required during the 180 day period prior to
the Effective Date;

(vi)failure by the Company to obtain the agreement referred to in Section 16(a)
as provided therein; or

(vii)the Company or the Employer terminates the Executive’s employment after a
Change in Control without delivering a Notice of Termination in accordance with
Section 12;

provided that (A) any such event occurs following the Effective Date or (B) in
the case of any event described in clauses (ii), (iii), (iv) or (v) above, such
event occurs on or prior to the Effective Date under circumstances described in
clause (iii)(B)(1) or (iii)(B)(2) of the definition of “Effective Date.”  In the
event of a dispute regarding whether the Executive terminated the Executive’s
employment for “Good Reason” in accordance with this Agreement, no claim by the
Company that such termination does not constitute a Covered Termination shall be
given effect unless the Company establishes by clear and convincing evidence
that such termination does not constitute a Covered Termination.  Any election
by the Executive to terminate the Executive’s employment for Good Reason shall
not be deemed a voluntary termination of employment by the Executive for
purposes of any other employee benefit or other plan.

The Executive shall be deemed to have “Good Reason” for termination of
employment as described above, only if the Executive shall, within thirty
(30) days after first becoming aware of the circumstances giving rise to Good
Reason, deliver a Notice of Termination for Good Reason to the Board of
Directors of the Company, and the Company thereafter fails to cure the
circumstances giving rise to Good Reason within thirty (30) days following its
receipt of the Executive’s Notice of Termination for Good Reason.

(m)Normal Retirement Date.  The term “Normal Retirement Date” means the date the
Executive reaches “Normal Retirement Age” as defined in the Badger Meter Pension
Plan as in effect on the date hereof, or the corresponding date under any
successor plan of the Employer as in effect on the Effective Date.

(n)Notice of Termination.  The term “Notice of Termination” means a written
notice as contemplated by Section 12.

(o)Person.  The term “Person” shall have the meaning given in Section 3(a)(9) of
the Act, as modified and used in Sections 13(d) and 14(d) thereof.

(p)Termination Date.  Except as otherwise provided in Section 9(b), Section 12
and Section 16(a), the term “Termination Date” means (i) if the Executive’s
employment is terminated by the Executive’s death, the date of death; (ii) if
the Executive’s employment is terminated by reason of voluntary early
retirement, as agreed in writing by the Company and the Executive, the date of
such early retirement that is set forth in such written agreement; (iii) if the
Executive’s employment is

A-6

 

--------------------------------------------------------------------------------

 

terminated for purposes of this Agreement by reason of disability pursuant to
Section 11, thirty days after the Notice of Termination is given; (iv) if the
Executive’s employment is terminated by the Executive voluntarily (other than
for Good Reason) or by the Company for Cause, the date the Notice of Termination
is given; and (v) if the Executive’s employment is terminated by the Company
(other than for Cause or by reason of disability pursuant to Section 11) or by
the Executive for Good Reason, thirty days after the Notice of Termination is
given. Notwithstanding the foregoing,

(A)If the Executive shall in good faith give a Notice of Termination for Good
Reason and the Company notifies the Executive that a dispute exists concerning
the termination within the fifteen-day period following receipt thereof, then
the Executive may elect to continue the Executive’s employment during such
dispute and the Termination Date shall be determined under this paragraph.  If
the Executive so elects and it is thereafter determined that the Executive
terminated the Executive’s employment for Good Reason in accordance with this
Agreement, then the Termination Date shall be the earlier of (1) the date on
which the dispute is finally determined, either (x) by mutual written agreement
of the parties or (y) in accordance with Section 21 or (2) the date of the
Executive’s death.  If the Executive so elects and it is thereafter determined
that the Executive did not terminate the Executive’s employment for Good Reason
in accordance with this Agreement, then the employment of the Executive
hereunder shall continue after such determination as if the Executive had not
delivered the Notice of Termination asserting Good Reason and there shall be no
Termination Date arising out of such Notice.  In either case, this Agreement
continues, until the Termination Date, if any, as if the Executive had not
delivered the Notice of Termination except that, if it is finally determined
that the Executive terminated the Executive’s employment for Good Reason in
accordance with this Agreement, then the Executive shall in no case be denied
the benefits described in Section 8 (including a Termination Payment) based on
events occurring after the Executive delivered the Executive’s Notice of
Termination.

(B) If an opinion is required to be delivered pursuant to Section 8(a)(ii) and
such opinion shall not have been delivered, then the Termination Date shall be
the date on which such opinion is delivered.

(C) Except as provided in paragraph (A) above, if the party receiving the Notice
of Termination notifies the other party that a dispute exists concerning the
termination within the fifteen-day period following receipt thereof and it is
finally determined that termination of the Executive’s employment for the reason
asserted in such Notice of Termination was not in accordance with this
Agreement, then (1) if such Notice was delivered by the Executive, then the
Executive will be deemed to have voluntarily terminated the Executive’s
employment other than for Good Reason by means of such Notice and (2) if
delivered by the Company, then the Company will be deemed to have terminated the
Executive’s employment other than by reason of death, disability or Cause by
means of such Notice.

 

A-7

 